WR-82,173-02
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 10/7/2015 3:22:42 PM
                                                                        Accepted 10/8/2015 8:07:17 AM
                                                                                        ABEL ACOSTA
                COURT OF CRIMINAL APPEALS NO.             WR-82-173-02
                                                                                                CLERK
                  TRIAL COURT CAUSE NO. W11-55238-W(A)
                                                                             RECEIVED
EX PARTE                                 §                       COURT
                                                       IN THE COURT OFOF CRIMINAL APPEALS
                                                                        10/8/2015
                                         §             CRIMINAL APPEALS
                                                                   ABEL ACOSTA, CLERK
GREGORY MCALLISTER                       §             OF TEXAS AT AUSTIN

            MOTION TO EXTEND THE TIME FOR FILING
THE TRIAL COURT’S FINDINGS OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE JUDGES OF SAID COURT:

       The 363 rd Judicial District Court of Dallas County, Texas, through the Honorable

Tracy Holmes moves for an extension of time for filing its Findings of Fact and

Conclusions of Law in the above-styled case to November 2, 2015. In support of this

motion, the Court would show:

                                             I.

       On May 6, 2011, Applicant entered a plea of guilty to the offense of aggravated

assault/serious bodily injury/deadly weapon/family violence and pursuant to a plea

bargain agreement was sentenced to seven years deferred probation. Subsequently, his

probation was revoked and he was sentenced to seven years confinement. No direct

appeal was filed.

       On June 4, 2014, Applicant filed the instant writ application. An order designating

issues was signed on June 23, 2014, appointing April E. Smith as writ master to resolve

issues and prepare findings.

                                             II.

       On June 11, 2014, the writ master wrote to trial counsel, Davey Lamb, advising

him of the filing of the application and requesting an affidavit in response to the
allegations. The writ master has made numerous attempts over the ensuing period of time

to obtain said affidavit.

       In response to this Court’s remand order of January 14, 2015, this Court ordered

trial counsel to respond by filing an affidavit by March 27, 2015. As of this date, trial

counsel has not responded by filing an affidavit despite requests from the staff attorneys

for the Judge, the court coordinator and the writ master.

                                            III.

       The trial court is still attempting to obtain an affidavit from trial counsel in

response to this Court’s order and letter dated July 30, 2015. The Court hopes that trial

counsel will respond soon to the repeated attempts to stress to him the importance of

filing an affidavit.

       WHEREFORE, PREMISES CONSIDERED, the Court respectfully requests that

the time for filing its Findings of Fact and Conclusions of Law, along with the

supplemental transcript be extended to November 2, 2015.

                                          Respectfully submitted,


                                          _________________________________
                                          Judge Tracy Holmes
                                          Presiding Judge
                                          363 rd Judicial District Court
                                          Dallas County, Texas